Brown, Judge:
This case, which is a petition for the remission of additional duties, arose at Dayton, Ohio, and was there tried.
The president and general manager of the plaintiff company testified that in 1935 the plaintiff company received a shipment of laminated lens blanks, otherwise known as safety lens. This was a new item from the Reinforced Glass Co. in England that they intended to introduce into the United States market, this being the first shipment of this particular merchandise.
This concern was a rather extensive importer over a period of 14 years and had paid several million dollars in duties and had never had any problem of importation except this case.
The merchandise was entered at two shillings nine pence, the price actually paid for these sample blanks. These lenses were sent to the plaintiff, not to be *542resold but to be used as samples. The plaiptiff company was to complete the grinding of the lenses and send them out as samples to test the market. They laminated the blanks but found that due to some disintegration the laminated material had separated from the lenses and all the lenses were defective and beyond any use at all, in other words, commercially worthless. They immediately packed them up and sent them back to England. None were ever used in this country.
The appraiser made a very heavy advance in value, resulting in substantial additional duties.
There was an appeal to reappraisement at which the importer apparently appeared without counsel and did not seriously contest the appraiser’s valuation, so that it was sustained.
The importing concern made a full disclosure of all the information it had to the customs officials before making entries.
There is also made part of the record (1) a special agent’s report investigating the matter which states:
There was no intention to defraud on the part of anyone connected with the petitioner.
And (2) a letter from the customs agent in charge, approved by the supervising customs agent, in which it is stated:
The investigation made by me does not reveal fraudulent intent on the part of the importer’s concern, or any individual connected therewith.
In our opinion the facts and circumstances disclosed by this record completely negative any intention to defraud or deceive on the part of the plaintiff.
The petition for remission is therefore granted. Judgment will issue accordingly